Citation Nr: 1611572	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 2002 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increased 10 percent rating effective from June 8, 2010.  Jurisdiction over the appeal was subsequently transferred to the RO in Waco, Texas.  In January 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in March 2015.  

The Board notes that a June 2015 rating decision, among other things, granted service connection for degenerative disc disease of the thoracolumbar spine.  The Veteran was notified that the decision was considered to have fully resolved his appeal as to this matter.  There are no remaining issues as to this matter for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show the Veteran received diagnoses of patellofemoral syndrome and that in January 2006 he underwent left knee arthropathy for a partial discoid lateral meniscus.  A June 2006 report noted rheumatologic laboratory findings were not suggestive of an inflammatory arthropathy even though there was an isolated positive finding.  VA records show service connection is presently established for left knee patellofemoral syndrome with discoid meniscus and partial lateral meniscus resection under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5262.  

In correspondence received by VA on June 8, 2010, the Veteran asserted that his left knee disability had increased in severity.  He stated he had experienced problems with work due to pain and discomfort.  At his hearing he testified that he experienced popping, snapping, swelling, and pain in the knee.  He stated that he wore a metal, hinged knee brace and that his knee had given out several times in public when he was not wearing his brace causing him to fall.  He reported that he was presently working as a microchip fabrication technician and that job accommodations allowed him to sit as often as he needed and assistance with any necessary kneeling or heavy lifting.  

The Board notes that VA X-ray studies in February 2011 revealed normal knees and that an April 2014 report noted the Veteran had minimal crepitus to the knees with normal range of motion.  The April 2014 VA examiner, however, found he had inflammatory arthritis clinically and a mildly symmetric arthritis with a family history of psoriasis and psoriatic arthritis such that he fit the criteria for a diagnosis of psoriatic arthritis.  A subsequent VA examination in April 2015 included diagnoses of left knee meniscal tear, bilateral patellofemoral pain syndrome, and bilateral psoriatic arthritis.  The examiner noted that psoriatic arthritis was first diagnosed in April 2014, but did not address whether it was related to service nor identify the specific symptoms attributable to the service-connected disability.  The examiner additionally noted that the Veteran had acquired and/or traumatic genu recurvatum with objectively demonstrated weakness and insecurity in weight-bearing.  

The Board also notes that the April 2015 supplemental statement of the case found a higher rating based upon limitation of left knee motion was not warranted.  No discussion, however, was provided as to the propriety of the assigned analogous 10 percent rating for tibia and fibula impairment nor did the adjudication address whether any separate ratings were warranted.  Therefore, additional development is required in this case.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  

2.  Schedule the Veteran for a VA examination for opinions as to the severity of his service-connected left knee disability.  Any disabling manifestations specifically attributable to the Veteran's service-connected left knee disability must be fully outlined and differentiated from symptoms caused by any nonservice-connected left knee disorders.  All necessary examinations, tests, and studies should be conducted.  

a)  The examiner should acknowledge review of the service treatment records, including the June 2006 report noting rheumatologic laboratory findings were not suggestive of an inflammatory arthropathy even though there was an isolated positive finding, and address whether the Veteran's present psoriatic arthritis was incurred during or as a result of active service.  

b)  The examiner should conduct range of motion testing for the left knee (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.

If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, he/she should indicate whether and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether the Veteran's limitation of motion is comparable to ankylosis of the knee and, if so, whether such is favorable or unfavorable, and the extent of such impairment.

c)  The examiner should indicate whether the Veteran has either instability or recurrent subluxation, and if so, indicate whether such symptoms are best described as slight, moderate, or severe.  He/she should also indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint due to dislocated semilunar cartilage. 

d)  The examiner should indicate whether the Veteran demonstrates malunion of the tibia and fibula, and if so, whether any accompanying knee or ankle disability is best described as slight, moderate, or marked.  He/she should also indicate whether the Veteran has nonunion of the tibia and fibula with loss of motion, requiring a brace. 

e)  The examiner should confirm the presence of acquired and/or traumatic genu recurvatum and state whether it is etiologically related to his active service or service connected disability.

f)  The examiner should also indicate the effect the service-connected left knee disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected left knee disability causes marked interference with employment, or the need for frequent periods of hospitalization.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  All applicable separate and alternative rating criteria must be considered.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



